Exhibit 10.1


EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT dated as of May 24, 2007 between AMERICAN MEDICAL ALERT
CORP., a New York corporation (the "Company"), with offices located at 3265
Lawson Boulevard, Oceanside, New York 11572 and FREDERIC SIEGEL, an individual
having an address at ___________________________________ ("Employee").
 


WITNESSETH:
 
WHEREAS, the Company desires to retain the services of Employee upon the terms
and conditions stated herein; and
 
WHEREAS, Employee desires to continue to be employed by the Company upon the
terms and conditions stated herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:
 
1. Employment. The Company hereby employs Employee for the period beginning as
of January 1, 2007 and ending December 31, 2010 (the "Expiration Date"), unless
earlier terminated pursuant hereto (the "Employment Period").
 
2. Duties. Subject to the authority of the Board of Directors and the Chief
Executive Officer of the Company, Employee shall be employed as the Company's
Executive Vice President. Employee will perform such duties and services of an
executive nature, commensurate with his position as the Executive Vice
President, as may from time to time be assigned to him by the Chief Executive
Officer of the Company. Specifically, the Employee shall have overall
responsibility for the operating results of the Company's Health and Safety
Monitoring Systems ("HSMS") division, including delivery of top line and pre-tax
profit. Employee shall also have such duties and responsibilities on a Company
wide basis as shall be directed by the Board of Directors or the CEO from time
to time. The Employee shall report to the Company's Chief Executive Officer.
 
3. Full Time. Employee agrees that he will devote his full time and attention
during regular business hours to the business and affairs of the Company. The
foregoing shall not prevent the purchase, ownership or sale by Employee of
investments or securities of publicly held companies and any other business that
is not competitive with the Company or any subsidiary of the Company so long as
such investment does not require active participation of Employee in the
management of the business of such publicly held companies, does not interfere
or conflict with the performance of Employee's duties hereunder and does not
otherwise violate any of the provisions of this Agreement, or Employee's
participation in philanthropic organizations to the extent that such
participation does not interfere or conflict with the performance of Employee's
duties hereunder and does not otherwise violate any provision of this Agreement.
 

--------------------------------------------------------------------------------


 
4. Compensation. In consideration of the duties and services to be performed by
Employee hereunder, the Company agrees to pay, and Employee agrees to accept the
amounts set forth below:
 
(a) A base salary, to be paid on a bi-weekly basis, at the rate of:
 
(i) $190,000 per annum, for the period beginning January 1, 2007 and ending
December 31, 2007 (it is agreed that Employee’s bi-weekly payments will be
reduced to account for the higher annual base salary payments made to Employee
in 2007, to date, such reduction to be pro-rated equally over each bi-weekly
payment in the remainder of 2007);
 
(ii) $200,000 per annum, for the period beginning January 1, 2008 and ending
December 31, 2008;
 
(iii) $210,000 per annum, for the period beginning January 1, 2009 and ending
December 31, 2009; and
 
(iv) $220,000 per annum, for the period beginning January 1, 2010 and ending
December 31, 2010.
 
(b) In addition to the base salary payable pursuant to Section 4(a) above, the
Employee shall be eligible for the following stock grant payable in the
Company's common stock: 22,000 shares of common stock, to vest, subject to the
condition that Employee is employed by the Company at the applicable date, as
follows: 5,500 shares on each of December 31, 2007, 2008, 2009 and 2010;
provided, however, that in the event of a Change in Control (as hereinafter
defined), if the Company or its successor pursuant to such Change in Control, as
applicable, and the Employee, either agree to continue this Agreement or to
enter into a new employment agreement mutually acceptable to the Company or its
successor and the Employee in lieu of this Agreement, then any such shares which
remain unvested, shall vest immediately upon the mutual agreement of the Company
or its successor and the Employee to continue this Agreement or to enter into a
new agreement. The bonus stock grant provided for in this subparagraph (b) shall
be issued to the Employee upon the execution of a stock grant agreement between
the Company and the Employee, and the shares granted pursuant to this
subparagraph (b) shall be subject to forfeiture to the extent such shares do not
vest.
 
(c) In addition to the base salary payable pursuant to Section 4(a) above and
the grant of stock pursuant to Section 4(b) above, Employee will be eligible to
receive additional bonuses payable in cash and shares of the Company's common
stock based on certain revenue and earnings before deduction of interest and
taxes (“EBIT”) targets, as set forth below.
 
(i) a cash bonus equal to one of the following percentages of the dollar amount
of yearly revenue growth in excess of 7% in the Company’s Health and Safety
Monitoring Systems (“HSMS”) segment for each of the fiscal years ending December
31, 2007, 2008, 2009 and 2010:
 
2%, if the HSMS revenue grows by more than 7% but less than 10%;
3%, if the HSMS revenue grows by 10 % or more but less than 13%;
4.25%, if the HSMS revenue grows by 13% or more but less than 16%;
 5.75%, if the HSMS revenue grows by 16% or more but less than 19%;
or 7.5%, if the HSMS revenue grows by 19% or more.



--------------------------------------------------------------------------------


 
(ii) a cash bonus equal to one of the following percentages of the Company’s
EBIT from its HSMS segment for each of the fiscal years ending December 31,
2007, 2008, 2009 and 2010, plus one of the following number of shares:
 
2% plus 500 shares, if the HSMS EBIT equals to 5% or more but less than 6% of
the HSMS revenues for the applicable year; 2.5% plus 1,000 shares, if the HSMS
EBIT equals to 6% or more but less than 7% of the HSMS revenues; for the
applicable year; 3.0% plus 1,500 shares, if the HSMS EBIT equals to 7% or more
but less than 8% of the HSMS revenues for the applicable year; 3.5% plus 2,000
shares, if the HSMS EBIT equals to 8% or more but less than 9% of the HSMS
revenues for the applicable year; 4.0% plus 2,500 shares, if the HSMS EBIT
equals to 9% or more but less than 10% of the HSMS revenues for the applicable
year; or 4.5% plus 3,000 shares, if the HSMS EBIT equals to 10% or more of the
HSMS revenues for the applicable year; and


(iii) one of the following number of shares based on the year-over-year growth
of the Company’s EBIT on a consolidated basis for each of the fiscal years
ending December 31, 2007, 2008, 2009 and 2010:
 
3,000 shares, if EBIT grows by 15% or more but less than 17.5%; 4,000 shares, if
EBIT grows by 17.5% or more but less then 20%; 5,250 shares, if EBIT grows by
20% or more but less than 22.5%; 6,500 shares, if EBIT grows by 22.5% or more
but less than 25%; or 8,500 shares, if EBIT grows by 25% or more.


It is hereby agreed and understood that the above performance targets were
arrived at based on the Company’s method of calculating EBIT by segment for the
fiscal year ended December 31, 2005 (the “2005 Methodology”). In the event that
the Company uses a method of calculating EBIT by segment in the future which is
different than the 2005 Methodology, the Company shall have the option to either
(i) use the 2005 Methodology for the purposes hereof, in which case, the above
performance targets shall be used, or (ii) use an EBIT by segment calculation
consistent with its year end financial statements, in which case, the above
performance targets shall be appropriately adjusted in a manner which would not
cause either a benefit to the Employee or detract from Employee’s rights
hereunder, in comparison to the use of the 2005 Methodology.


(d) All shares to be issued pursuant to this Agreement shall be issued out of
the Company's 2005 Stock Incentive Plan. To the extent that the number of shares
earned pursuant to paragraph (c)(ii) and (c)(iii) above exceed 37,500 (the
number of shares in the Company’s 2005 Incentive Plan currently reserved for
Employee’s performance based grants), the grant of any such excess shares shall
be subject to shareholder approval prior to issuance. If such shareholder
approval is not obtained prior to the time any such shares are earned by
Employee, then Employee shall not be entitled to and shall not be granted any
such shares. Any shares to be issued under (c)(ii) or (c)(iii) shall be issued
on April 15 of the year following the fiscal year for which the shares were
earned.
 
(e) The compensation provided for herein shall be in addition to any retirement,
profit sharing, insurance or similar benefit which may at any time be payable to
Employee pursuant to any plan or policy of the Company relating to such
benefits, which additional benefits shall be made available to Employee on the
same basis as they are generally made available to other executive officers of
the Company. Such compensation shall be in addition to any options which may be
granted under any stock option plan of the Company.
 

--------------------------------------------------------------------------------


 
(f) The Company shall reimburse Employee in accordance with the Company's normal
policies for all reasonable travel, hotel, meal and other expenses properly
incurred by him in the performance of his duties hereunder.
 
(g) The Company shall provide Employee with a monthly automobile stipend in the
amount of $950.
 
5. Vacation. Employee shall be entitled to three (3) weeks vacation each fiscal
year, to be taken at such time as is mutually convenient to the Company and
Employee.
 
6. Death. In the event of the death of Employee during the Employment Period,
this Agreement and the employment of Employee hereunder shall terminate on the
date of the death of Employee. The estate of Employee (or such person(s) as
Employee shall designate in writing) shall be entitled to receive, and the
Company agrees to continue to pay, in accordance with the normal pay practice of
the Company, the base salary of Employee provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(e), in each instance for a
period of one (1) year following the date of death of Employee.
 
7. Disability. In the event that Employee shall be unable to perform because of
illness or incapacity, physical or mental, the duties and services to be
performed by him hereunder for a period of one hundred and eighty (180)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days in any 12-Month period, the Company may terminate this Agreement
after the expiration of such period. Upon such termination, Employee shall be
entitled to receive the base salary provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(e), in each instance
through the date of such termination.
 
8. Non-Competition, Non-Solicitation and Non-Disclosure. (a) Employee covenants
and agrees that throughout the Employment Period and for a period of twelve (12)
months thereafter, he will not, directly or indirectly, own, manage, operate or
control, or participate in the ownership, management, operation or control of,
any business competing directly in the United States of America with the
business conducted by the Company or any subsidiary of the Company during the
Employment Period; provided, however, that Employee may own not more than 5% of
the outstanding securities of any class of any corporation engaged in any such
business, if such securities are listed on a national securities exchange, the
NASDAQ Stock Market or regularly traded in the Over the Counter market by a
member of a national securities association.
 
(b) Employee covenants and agrees that, (i) throughout the Employment Period, he
will not directly or indirectly solicit, entice or induce any person
(collectively, “Solicit”) who during the Employment Period is associated with,
employed by or is a customer of the Company or any subsidiary, and (ii) for a
period of twenty four (24) months following the Employment Period, he will not
Solicit any person who is, or within the last three months of Employee's
employment by the Company was, associated with, employed by, or was a customer
of the Company or any subsidiary of the Company, in each case, to leave the
employ of, terminate his association or its relationship with the Company, or
any subsid-iary of the Company, or solicit the employment or business of any
such person on his own behalf or on behalf of any other business enterprise.
 
(c) Employee covenants and agrees that, throughout the Employment Period and at
all times thereafter, he will not use, or disclose to any third party, trade
secrets or confidential information of the Company, including, but not limited
to, confidential information or trade secrets belonging or relating to the
Company, its subsidiaries, affiliates, customers and clients or proprietary
processes or procedures of the Company, its subsidiaries, affiliates, customers
and clients, or the Company’s or its subsidiaries’ business, business plans,
investments, customers, strategies, operations, records, financial information,
assets, technology, data and information that reveals the processes,
methodologies, technology or know-how of the Company or its subsidiaries. Trade
secrets and confidential information shall include, but shall not be limited to,
all information which is known or intended to be known only by employees of the
Company, its respective subsidiaries and affiliates or others in a confidential
relationship with the Company or its respective subsidiaries and affiliates
which relates to business matters.
 

--------------------------------------------------------------------------------


 
(d) If any term of this paragraph 8 is found by any court having jurisdiction to
be too broad, then and in that case, such term shall nevertheless remain
effective, but shall be considered amended (as to the time or area or otherwise,
as the case may be) to a point considered by said court as reason-able, and as
so amended shall be fully enforceable.
 
(e) In the event that Employee shall breach or threaten to breach any provision
of this Agreement (including but not limited to the provisions of this paragraph
8), then Employee hereby consents to the granting of a temporary or permanent
injunction against him by a court of competent jurisdiction prohibiting him from
violating any provision of this Agreement. In any proceeding for an injunction
and upon any motion for a temporary or permanent injunction, Employee agrees
that his ability to answer in damages shall not be a bar or interposed as a
defense to the granting of such temporary or permanent injunction against
Employee. Employee further agrees that the Company will not have an adequate
remedy at law in the event of any breach or threatened breach by Employee
hereunder and that the Company will suffer irreparable damage and injury if
Employee breaches any of the provisions of this Agreement.
 
9. Termination; Non-Renewal.
 
(a) The Company may terminate this Agreement without liability (other than for
the base salary and any other compensation pro-vided in paragraph 4 accrued to
the date of termination) in the event of (i) a material breach by Employee of
the provisions of this Agreement, which breach shall not have been cured by
Employee within thirty (30) days following notice thereof by the Company to
Employee, (ii) the commission of gross negligence or bad faith (i.e., an act
involving actual or constructive fraud, or a design to mislead or deceive
another, or the conscious doing of a wrong because of dishonest purpose or
motivated by ill will) by Employee in the course of his employment hereunder,
which commission has a material adverse effect on the Company, (iii) the
commission by Employee of a criminal act of fraud, theft or dishonesty causing
material damages to the Company or any of its subsidiaries, (iv) the conviction
of Employee of (or plead nolo contendere to) any felony, or misdemeanor
involving moral turpitude if such misdemeanor results in material financial harm
to or materially adversely affects the goodwill of the Company, or (v) any
violation by Employee of the Company’s Code of Business Conduct and Ethics or
the Company’s sexual harassment and other forms of harassment policy or drug and
alcohol abuse policy, as set forth in the Company’s employee handbook. The
circumstances specified in (i) through (v) above shall be defined as “Cause.”
 

--------------------------------------------------------------------------------


 
(b) Unless the Employee is terminated for Cause pursuant to Section 9(a) above
on or prior to the Expiration Date, and other than in the circumstances
described in Section 9(d), in the event that the Company does not offer Employee
to enter into a written employment agreement with terms and conditions no less
favorable than substantially the same terms and conditions as this Agreement to
begin immediately following the Expiration Date, Employee shall receive, in
consideration of his continuing obligations under Section 8 hereof, payment of
base salary, based on the then applicable salary level, for a period of twelve
(12) months, commencing immediately following the date of the expiration of the
Employment Period, unless such payment shall be delayed pursuant to Section 19
hereof. Employee’s right to any payments pursuant to this Section 9(b) shall be
in addition to, and not in lieu of, any damages for the termination by the
Company of this Agreement prior to the Expiration Date for any reason other than
those set forth in Section 9(a) above.
 
(c) After a Change in Control (as hereinafter defined) has occurred, Employee
may terminate his employment upon thirty (30) days' written notice to the
Company within one hundred and eighty (180) days following such a Change in
Control and after he has obtained actual knowledge of the occurrence of any of
the following events:
 
(i) Failure to elect or appoint, or re-elect or re-appoint, Employee to, or
removal of Employee from, his office and/or position with the Company as
constituted prior to the Change in Control, except in connection with the
termination of Employee's employment pursuant to Section 9(a) hereof;
 
(ii) A reduction in Employee's overall compensation (including any reduction in
pension or other benefit programs or perquisites) or a material adverse change
in the nature or scope of the authorities, powers, functions or duties normally
attached to Employee's position with the Company as referred to in Section 2
hereof;
 
(iii) A determination by Employee made in good faith that, as a result of a
Change in Control, he is unable effectively to carry out the authorities,
powers, functions or duties attached to his position with the Company as
referred to in Section 2 hereof, and the situation is not remedied within thirty
(30) days after receipt by the Company of written notice from Employee of such
determination;
 
(iv) A breach by the Company of any provision of this Agreement not covered by
clauses (i), (ii) or (iii) of this Section 9(c), which is not remedied within
thirty (30) days after receipt by the Company of written notice from Employee of
such breach;
 
(v) A change in the location at which substantially all of Employee's duties
with the Company are to be performed to a location which is not within a 50-mile
radius of the address of the place where Employee is performing services prior
to the date of the Change in Control; or
 
(vi) failure by the Company or its successor pursuant to such Change in Control,
as applicable, and the Employee to either agree to continue this Agreement or to
enter into a new employment agreement mutually acceptable to the Company or its
successor and the Employee in lieu of this Agreement.
 

--------------------------------------------------------------------------------


 
An election by Employee to terminate his employment under the provisions of this
paragraph 9(c) shall not be deemed a voluntary termination of employment by
Employee for the purpose of interpreting the provisions of any of the Company's
employee benefit plans, programs or policies. Employee's right to terminate his
employment pursuant to this paragraph 9(c) shall not be affected by his illness
or incapacity, whether physical or mental, unless the Company shall at the time
be entitled to terminate his employment under paragraph 7 of this Agreement.
Employee's continued employment with the Company for any period of time less
than one hundred and eighty (180) days after a Change in Control shall not be
considered a waiver of any right he may have to terminate his employment
pursuant to this paragraph 9(c). A termination by Employee under this paragraph
9(c) shall be deemed a termination by the Company of this Agreement without
Cause.


(d) After a Change in Control has occurred, in the event that this Agreement is
terminated by the Company or its successor without Cause or by the Employee
pursuant to Section 9(c), and if the Company or its successor and the Employee
do not agree to enter into a new employment agreement in lieu hereof, then
Employee shall be entitled to be paid in a lump sum, within thirty days of such
termination, an amount of cash (to be computed, at the expense of the Company or
its successor, by the independent certified public accountants utilized by the
Company immediately prior to the Change of Control (the "Accountants"), whose
computation shall be conclusive and bind-ing upon Employee and the Company or
its successor) equal to 2.99 times Employ-ee's "base amount" as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
"Code"). Any such payment shall be in full satisfaction of all of the Company’s
or its successor’s obligations hereunder, and upon payment made pursuant to this
paragraph 9(d), all of the Company’s or its successor’s obligations pursuant to
this Agreement shall terminate in full and Employee shall have no further rights
hereunder or recourse against the Company or its successor pursuant to this
Agreement; provided, however, nothing in this paragraph 9(d) shall be
interpreted to preclude the Employee receiving his accrued salary and other
compensation payable pursuant to paragraph 4 through the date of termination.
Such lump sum payment is hereinafter referred to as the "Termination
Compensation."
 
It is intended that the "present value" of the payments and benefits to
Employee, whether under this Agree-ment or otherwise, which are includable in
the computation of "parachute payments" shall not, in the aggregate, exceed 2.99
times the "base amount" (the terms "present value", "parachute payments" and
"base amount" being determined in accordance with Section 280G of the Code).
Accordingly, if Employee receives payments or benefits from the Company prior to
payment of the Termination Compensation which, when added to the Termination
Compensation, would, in the opinion of the Accountants, subject any of the
payments or benefits to Employee to the excise tax imposed by Section 4999 of
the Code, the Termination Compensation shall be reduced by the smallest amount
necessary, in the opinion of the Accountants, to avoid such tax. In addition,
the Company shall have no obligation to make any payment or provide any benefit
to Employee subsequent to payment of the Termination Compensation which, in the
opinion of the Accountants, would subject any of the payments or benefits to
Employee to the excise tax imposed by Section 4999 of the Code. No reduction in
Termination Compensation or release of the Company from any payment or benefit
obligation in reliance upon any aforesaid opinion of the Accountants shall be
permitted unless the Company shall have provided to Employee a copy of any such
opinion that specifically entitles Employee to rely thereon, no later than the
date otherwise required for payment of the Termination Compensation or any such
later payment or benefit.


(e) "Change in Control" as used in this Agreement shall mean the occurrence of
any of the following:
 

--------------------------------------------------------------------------------


 
(i) any "person" or "group" (as such terms are used in Section 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Act")), except
for an employee stock ownership trust (or any of the trustees thereof), becomes
a "beneficial owner" (as such term in used in Rule 13d-3 promulgated under the
Act), after the date hereof, directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company's
then outstanding securities;
 
(ii) during any twelve (12) month period during the Employment Period,
individuals who at the beginning of such period constitute the entire Board of
Directors cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election, by shareholders of the Company of
each new director was approved or ratified by a vote of at least a majority of
the directors then still in office who were directors at the beginning of the
Employment Period or who were new directors approved by such a vote;
 
(iii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets, or the sale of the HSMS division
pursuant to which this Agreement is assigned; or
 
(iv) the consummation of a merger or consolidation of the Company with any other
company, other than a merger or consolidation which would result in the combined
voting power of the Company's voting securities outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent company
of such surviving entity) 50% or more of the combined voting power of the voting
securities of the Company or such surviving entity or the parent company of such
surviving entity outstanding immediately after such merger or consolidation.
Notwithstanding the foregoing, any transaction involving a leveraged buyout or
other acquisition of the Company which would otherwise constitute a Change in
Control, in which Employee participates in the surviving or successor entity
(other than solely as an employee or consultant), shall not constitute a Change
in Control.
 
10. No Impediments. Employee warrants and represents that he is free to enter
into this Agreement and to perform the services contemplated thereby and that
such actions will not constitute a breach of, or default under, any existing
agreement.
 
11. No Waiver. The failure of any of the parties hereto to enforce any provision
hereof on any occasion shall not be deemed to be a waiver of any preceding or
succeeding breach of such provision or of any other provision.
 
12. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and no amendment, modification or waiver of any provision herein shall be
effective unless in writing, executed by the party charged therewith.
 
13. Governing Law. This Agreement shall be con-strued, interpreted and enforced
in accordance with and shall be governed by the laws of the State of New York
applicable to agreements to be wholly performed therein, other than those which
would defer to the substantive laws of another jurisdiction.
 
14. Binding Effect. This Agreement shall bind and inure to the benefit of the
parties, their successors and assigns.
 

--------------------------------------------------------------------------------


 
15. Assignment and Delegation of Duties. This Agreement may not be assigned by
the parties hereto except that the Company shall have the right to assign this
Agreement to any successor in connection with a sale or transfer of all or
sub-stantially all of its assets or a sale of its HSMS division, a merger or
consolidation. This Agreement is in the nature of a personal services contract
and the duties imposed hereby are non-delegable.
 
16. Paragraph Headings. The paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provi-sions hereof.
 
17. Notices. Any notice under the provisions of this Agreement shall be in
writing, shall be sent by one of the following means, directed to the address
set forth on the first page of this Agreement or to such other address as shall
be designated hereunder by notice to the other party, effective upon actual
receipt and shall be deemed conclusively to have been given: (i) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (ii) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (iii) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day).
 
18. Unenforceability; Severability. If any provision of this Agreement is found
to be void or unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall, nevertheless, be binding upon the parties
with the same force and effect as though the unenforceable part has been severed
and deleted.
 
19. Code Section 409A. The Company and the Employee agree to work together in
good faith to consider amendments to this Agreement necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to actual
payment to Employee under Internal Revenue Code Section 409A and any temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder.
Any provision of this Agreement not in compliance with Section 409A shall be
void and the Company reserves the discretion to revise the Agreement as
necessary, without the consent of the Employee, to comply with Code Section
409A. Further, and notwithstanding anything to the contrary in this Agreement,
any cash severance payments due to Employee pursuant to this Agreement or
otherwise will not be paid during the six-month period following Employee’s
termination (or non-renewal) of employment unless the Company determines, in its
good faith judgment, that paying such amounts at the time or times indicated
above would not cause Employee to incur an additional tax under Code Section
409A. If the payment of any amounts are delayed as a result of the previous
sentence, any cash severance payments due to Employee pursuant to this Agreement
or otherwise during the first six (6) months after Employee’s termination will
accrue and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Employee’s termination. Thereafter,
payments will resume in accordance with the applicable schedule set forth in
this Agreement.
 
20. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts and delivered by facsimile, each of which shall constitute an
original, and which when taken together, shall constitute one and the same
instrument.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above writ-ten.



        EMPLOYEE:  
   
   
        /s/ Frederic Siegel  

--------------------------------------------------------------------------------

Frederic Siegel                     COMPANY:       AMERICAN MEDICAL ALERT CORP.
            By:   /s/ Jack Rhian    

--------------------------------------------------------------------------------

Name: Jack Rhian     Title:  Chief Executive Officer      

 